Order entered February 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01048-CV

              WILLIAM CHARLES BUNDREN, KAREN BUNDREN, AND
                    WILLIAM MARK BUNDREN, Appellants

                                             V.

                COLLIN CENTRAL APPRAISAL DISTRICT,
    COLLIN APPRAISAL REVIEW BOARD, JAMES TERILLI, AND BO DAFFIN,
                             Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-05054-2017

                                         ORDER
       Before the Court is the February 19, 2019 motion of appellees Collin Appraisal Review

Board and James Terilli for an extension of time to file a brief. We GRANT the motion and

extend the time to March 5, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE